Action to restrain defendants from picketing and otherwise interfering with plaintiff’s business. It is alleged defendants have conspired to divert plaintiff’s customers and to destroy her business. Order granting plaintiff’s motion for an injunction pendente lite affirmed, with ten dollars costs and disbursements. Defendants are not members of any union but own and operate barber shops in the neighborhood where plaintiff’s shop is located. It appears that defendants were picketing plaintiff’s shop not to advance the cause of labor but to injure plaintiff’s business by diverting her trade to themselves. Picketing to achieve such ends is illegal. Hagarty, Davis, Johnston and Adel, JJ., concur; Carswell, J., not voting.